Citation Nr: 0729489	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus Type II, and if so, whether 
entitlement to service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension, and if so, whether entitlement 
to service connection is warranted.

3.  Entitlement to service connection for migraine headaches, 
to include due to an undiagnosed illness.

4.  Entitlement to service connection for muscle spasms, to 
include due to an undiagnosed illness.

5.  Entitlement to service connection for costochondritis 
(heretofore called inflammation of the substernum), to 
include due to an undiagnosed illness.

6.  Entitlement to service connection for a nerve condition, 
to include due to an undiagnosed illness.

7.  Entitlement to service connection for gastritis, to 
include due to an undiagnosed illness.
 
8.  Entitlement to service connection for high cholesterol as 
secondary to diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1988 and from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the benefits 
sought on appeal.

The Board notes that the veteran's substantive appeal 
included a request for a Travel Board hearing.  Reports of 
contact dated in July 2005, less than two weeks before the 
scheduled hearing indicated that the veteran was unable to 
appear.  There has been no subsequent written request for a 
new hearing.  Therefore, VA considers his request withdrawn.  
38 C.F.R. § 20.704(d) (2006).

The Board remanded the case in June 2006 to secure the 
veteran's complete VA treatment records and to consider these 
medical records in any new determination.  The additional 
development is now complete.


FINDINGS OF FACT

1.  An unappealed April 1995 rating decision denied service 
connection for diabetes mellitus Type II and hypertension.

2.  The evidence received since the April 1995 rating 
decision relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.

3.  There is no relationship between the veteran's diabetes 
mellitus Type II and hypertension and his period of service.

4.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

5.  The veteran's subjective complaints of migraine 
headaches, muscle spasms, inflammation of the substernum, and 
gastritis have not been attributed to a known clinical 
diagnosis.

6.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently has 
manifestations of an undiagnosed condition involving migraine 
headaches, muscle spasms, inflammation of the substernum, and 
gastritis.

7.   There is no relationship between the veteran's nerve 
condition and his period of service.


CONCLUSIONS OF LAW

1.  The unappealed April 1995 rating decision that denied 
service connection for diabetes mellitus Type II and 
hypertension is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 
38 C.F.R. § 20.1103 (2006).

2.    The evidence presented since the April 1995 rating 
decision is new and material, and the claim of entitlement to 
service connection for diabetes mellitus Type II and 
hypertension is reopened.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156 (2006). 

3.  Service connection for diabetes mellitus Type II and 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 1151, 1310 (West Supp. 2005); 38 C.F.R.  
§§ 3.303, 3.312 (2006).  
 
4.  Migraine headaches, muscle spasms, inflammation of the 
substernum, a nerve condition, and gastritis, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137, 1154 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

VA presumes some chronic diseases to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including diabetes mellitus Type II and 
hypertension).

I.  New and Material Evidence for Diabetes Mellitus Type II 
and Hypertension

The veteran seeks service connection for diabetes mellitus 
Type II and hypertension on the basis that this condition 
occurred during service in the Persian Gulf War.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since an 
unappealed rating decision dated in April 1995.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  For the 
reasons set forth below, the Board finds that the evidence 
submitted is sufficient to reopen the claim.

In this case, the RO initially denied service connection for 
diabetes mellitus Type II and hypertension in an April 1995 
rating decision.  The medical evidence at that time was the 
veteran's Army Reserve enlistment examination, a July 1994 VA 
examination, and a VAMC medical report in May 1994.  The RO 
explained that these records make no reference to the claimed 
disabilities.  VA notified the veteran of the April 1995 
decision and of his appellate rights in a letter later that 
month.  However, the veteran did not seek appellate review 
within one year of notification.  Therefore, the April 1995 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In November 2002, the veteran attempted to reopen his claim 
based on new and material evidence.  Under VA law and 
regulations, if the veteran presents or secures new and 
material evidence, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When reopening a veteran's claim, the Board performs a two-
step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
April 1995 rating decision.  Since that decision, the veteran 
submitted VA outpatient treatment reports from VAMC Little 
Rock from April 2001 through June 2001, lay statements, and 
service medical records.

The Board finds that these records are "new" as they did 
not exist at the time of the April 1995 rating decision.  
These records also are "material" as they demonstrate for 
the first time that the veteran reported chest pains and 
blurred vision (arguably symptom of diabetes) during active 
service.  The evidence submitted does raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
appellant's previously denied claim for service connection 
for diabetes mellitus Type II is reopened.

Once VA receives new and material evidence with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In that regard, the Board has 
reviewed the letters sent to the veteran by the RO, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) and the arguments made by the veteran in 
support of his claim.  The Board concludes that based on the 
fact that the RO decided the claim after various submissions 
of new evidence by the veteran and the letters sent to the 
veteran by the RO that he had the opportunity to submit 
evidence, argument, and testimony on the merits of the claims 
for service connection.  The RO has focus squarely on the 
issue of service connection, as has the veteran.

The Board must now review the evidence of record in its 
entirety to determine whether a relationship exists between 
the veteran's diabetes mellitus Type II, hypertension and 
service.  The veteran maintains that these conditions began 
in service.

The veteran's service medical records provide no evidence of 
treatment for or a diagnosis of diabetes mellitus Type II and 
hypertension.  The lack of any treatment records for these 
conditions in service provides evidence against this claim.  

However, during a periodic health examination in November 
1992, the veteran reported blurred vision twice a month that 
lasted for 15-30 minutes and chest pains that lasted for 20-
40 minutes.  The Board points out that blurred vision can be 
a symptom of diabetes.

The veteran received his first diagnosis of diabetes mellitus 
Type II in May 1994 and VA outpatient treatment records show 
that he continues to have this chronic condition.  However, 
none of the veteran's private and VA outpatient treatment 
reports links this condition to service or within one year of 
service.  Hence, these records also provide evidence against 
this claim.  

During a physical examination in May 1994, an 
electrocardiogram revealed flipped T-waves in Lead III, but 
his sinus rhythm was normal.  During the physical 
examination, the veteran had some chest pain with blood 
pressure of 146/88.  The veteran's heart had a regular rate 
and rhythm and was without murmurs, rubs or gallops.  The 
examiner provided a diagnosis of atypical chest pain but 
specifically ruled out hypertension, providing more evidence 
against this claim.

The veteran first received a diagnosis of hypertension from 
Dr. T.M., M.D., a private physician, in January 2001.  
However, none of the veteran's private and VA outpatient 
treatment records links this condition to service or within 
one year of service.  Hence, these records also provide 
evidence against this claim.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for diabetes mellitus Type II 
and hypertension are not conditions capable of lay diagnosis.  
See Espiritu and Woelhaert v. Nicholson, No. 05-2302 (U.S. 
Vet. App. August 24, 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus Type II and 
hypertension.  The Board finds that the service and, most 
importantly, post-service medical record provides evidence 
against these claims, indicating disorders that began well 
after service. 

Because the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b).  Accordingly, VA must 
deny the appeal.

II.	Migraine Headaches, Muscle Spasms, Inflammation of 
the Substernum, Nerve Condition, and Gastritis Due to 
an Undiagnosed Illness 

The veteran claims that his migraine headaches, muscle 
spasms, inflammation of the substernum, nerve condition, and 
gastritis are a result of his service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of a chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A 
Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic." 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply. 
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include 
(1) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms or, (2) any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection.

Service personnel records show that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War; hence, the provisions of the cited statute and 
regulation are applicable.

The veteran's service medical records do not show any 
treatment for or a diagnosis of migraine headaches, muscle 
spasm, inflammation of the substernum, nerve condition, or 
gastritis, providing limited evidence against this claim.  

In this regard, the veteran specifically denied frequent or 
severe headaches on his Report of Medical History in April 
1991 and in a health examination in November 1992.  

Indeed, the veteran denied digestive problems on his Report 
of Medical History in April 1991 and his health examination 
in November 1992 noted that his genitourinary and digestive 
systems were normal, providing more evidence against this 
claim.  

The veteran's service medical records also make no reference 
to any muscle spasms or any other muscle problems.  Moreover, 
the veteran's Report of Medical History specifically denies 
any swollen or painful joints during service.  

The veteran's Report of Medical History in November 1992 
notes the veteran reported problems with a nerve condition 
during service.  However, his Medical History Report in April 
1992 specifically denies any swollen or painful joints but 
does note cramps in his legs.  

Finally, the veteran's separation examination in April 
1991and health examination in November 1992 noted that his 
heart and lungs were normal.  In addition, the veteran 
specifically denied any pain or pressure in his chest or 
shortness of breath during his separation examination.  
However, he complained of chest pain at his November 1992 
health examination. 

With respect to his claimed migraine headaches and muscle 
spasms, VA outpatient treatment records make no reference to 
any migraine headaches and muscle spasms.  

With respect to inflammation of the substernum, VA outpatient 
treatment records note the veteran had an electrocardiogram 
and chest x-ray in May 1994.  The electrocardiogram revealed 
flipped T-waves in Lead III but a normal sinus rhythm.  
During the examination, the veteran had some substernal chest 
pain and VA sent him to the VAMC for further observation.  
However, the veteran indicated that he had had a chest cold 
the past week and he felt that his chest pain was secondary 
to the cold.  Hence, the examiner concluded that the 
electrocardiogram showed no abnormalities and no symptoms of 
heart disease.  When examined in July 1994, the examiner 
found his cardiovascular system to be normal.  The veteran's 
heart had a regular rate and rhythm and was without murmurs, 
rubs or gallops.  The examiner provided a diagnosis of 
atypical chest pain.

In April 2001 VA outpatient treatment records noted an 
abnormal EKG.  However, when comparing the April 2001 EKG to 
the May 2001 EKG, the examiner found the transverse cardiac 
diameter to be within normal limits, normal lungs, and no 
pleural effusion.  A follow-up examination in May 2001 VA 
also indicated that the veteran developed tachycardia.  

With respect to the issue of gastritis, VA outpatient 
treatment records in July 1994 note that the veteran 
complains of diarrhea once per week.  During the examination, 
the VA physician found the veteran's abdomen was markedly 
protuberant but found no palpable masses.  The examiner also 
indicated that his stool was negative for occult blood and 
his bowel sounds were normal.  In May 2001, the examiner 
found that his abdomen had no free air as well as gas and 
fecal residue in his colon but no definite organomegaly.

With respect to the issue of a nerve condition, VA outpatient 
treatment records in November 2001 indicate that the veteran 
complained of a pins and needles sensation in his lower 
extremities.  A motor nerve study revealed findings of 
marginal delayed latency in the bilateral ulnar sensory 
nerves with an unknown etiology.  Indeed, the examiner noted 
that the electrodiagnostic findings are consistent with 
lumbar radiculopathy on the left at the L4 or L5 level.  
However, these findings provide evidence of symptoms of a 
diagnosable condition for a back condition and do not support 
the veteran's claim of service connection based on service as 
there is no indication of a back problem during service.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for migraine headaches, muscle 
spasms, inflammation of the substernum, and gastritis due to 
an undiagnosed illness.  The veteran's complaints of migraine 
headaches, muscle spasms, inflammation of the substernum, and 
gastritis have not been attributed to any known clinical 
diagnosis.  Therefore, service connection is precluded under 
a direct theory of service connection.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R.  § 3.303(a).  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability.)  Since there is no evidence that the 
veteran currently has any of these disabilities, the claims 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Even assuming for discussion purposes that VA outpatient 
treatment records demonstrated a current diagnosis for these 
conditions, there is still no medical evidence indicating 
that these disabilities are related to service and the posts-
service medical record provides evidence against this claim, 
indicating either disorders that do not exist or disorders 
with no relationship to service.

In addition, the Board notes that objective indications of 
chronic disability include non-medical indicators, including 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  The Board has 
considered statements provided by the veteran as well as 
buddy statements from fellow soldiers.  These buddy 
statements indicate that the veteran reported complaints of 
headaches, joint pain, stomach pain, and diarrhea.  However, 
none of the veteran's VA outpatient treatment records provide 
a current diagnosis for these conditions nor do they link 
these conditions to service.

In light of the fact that the medical evidence that has 
failed to produce a single objective finding concerning the 
veteran's complaints of migraine headaches, muscle spasms, 
inflammation of the substernum, and gastritis, the Board is 
not persuaded by the veteran's own statements or his buddy 
statements in support of his claims.  See Smith v. Derwinski, 
1 Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192- 193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  The 
Board finds that extensive medical evaluations of the veteran 
over time provide evidence against these claims, outweighing 
the veteran's contentions.       

The Board acknowledges that the veteran's complaints 
involving nerve condition have been attributed to a diagnosed 
condition.  VA outpatient treatment records in November 2001 
note a diagnosis of marginal delayed lumbar radiculopahty.  
However, the veteran's nerve condition is a symptom of his 
diagnosed back problem.  Hence, the medical evidence does not 
show that this condition is attributable to an undiagnosed 
illness and does not relate to service. 

The Board places significant probative value on the veteran's 
service medical records and VA examination report in which a 
VA examiner found no objective findings concerning the 
veteran's migraine headaches, muscle spasms, inflammation of 
the substernum and gastritis.  The Board also places 
significant probative value on the November 2001 VA motor 
nerve study, wherein a VA examiner noted findings of marginal 
delayed latency in bilateral ulnar sensory nerves due to a 
back problem.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for migraine headaches, muscle spasms, 
inflammation of the substernum, nerve condition, and 
gastritis, to include as due to an undiagnosed illness.  See 
38 U.S.C.A. § 5107(b).  Hence, VA must deny the appeal.  

III.  Service Connection for High Cholesterol Secondary to 
Diabetes Mellitus 

The veteran's service medical records make no reference to 
any diagnosis of or treatment for high cholesterol.  Hence, 
the veteran's service medical records provide evidence 
against this claim.  

In December 1992, VA outpatient treatment reports revealed a 
cholesterol level of 494.  However, high cholesterol is a 
laboratory finding and not a disability for which 
compensation may be paid.

Indeed, the veteran's high cholesterol disorder is not 
secondary to diabetes mellitus or any other service-connected 
condition.  Hence, by law, a cholesterol disorder can not be 
secondary to a service-connected condition.

Based on the above, the preponderance of the evidence is 
against the veteran's claim for high cholesterol as secondary 
to diabetes mellitus.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b).  As a result, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO May 2002, November 
2002, August 2003, and June 2006 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  In light of the fact that the Board has 
determined that new and material evidence has been received 
to reopen the claim, no further discussion of this facet of 
the requisite notice is necessary.

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran.  However, the medical 
record provides probative evidence, overall, against all of 
his claims.  

The Board notes that no medical opinion has been obtained 
with respect to the veteran's claim.  However, as service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a medical opinion to be obtained.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for diabetes 
mellitus Type II and hypertension, to that extent only, the 
appeal is granted.

Entitlement to service connection for diabetes mellitus Type 
II, hypertension, and high cholesterol secondary to diabetes 
mellitus Type II is denied.  

Entitlement to service connection for migraine headaches, 
inflammation of the substernum, a nerve condition, and 
gastritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


